DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I and species c, d, o, aa and pp in the reply filed on 03/24/2022 is acknowledged.  The traversal is on the ground(s) that the Office Action has not shown that not requiring a restriction as outlined above would cause a serious burden.  This is not found persuasive because Examiner clearly states on page 2, “[t]he inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.”  Further, Examiner clearly states on page 7, “[t]here is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Contrary to Applicant’s assertion, Examiner has clearly laid out that a serious examination and search burden.
The traversal is on the ground(s) that the Office Action has not defined, in some instances, the specific species for an election of species.  This is not found persuasive because as Applicant acknowledges, Examiner has clearly indicated each species either via figures or paragraph numbers.  For example in section 4, the species election is with respect to “patentably distinct species of status change.”  Examiner then lists the first embodiment of paragraph [0090], the second embodiment of paragraph [0091] and the third embodiment of paragraph [0092].  Turning to the specification, paragraph [0090] begins “[a] first type of status change is a position change of some portion of the endoscope being less than a position threshold…”  Paragraph [0091] states, “[a] second type of status change is a force change above a threshold…”  Paragraph [0092] states, “[a] third type of status change identifies an unwanted motion…”  It is clear that each of paragraphs [0090], [0091], and [0092] are each directed to distinct embodiments of status change.  The paragraphs themselves are the specific species.
The traversal is on the ground(s) that the Office Action has not shown that the groups are independent.  This is not found persuasive because as set forth in MPEP 806.04, restriction between the species may be proper if the species are independent or distinct.  Examiner has not asserted that the species are independent, but rather that they are distinct.
The requirement is still deemed proper and is therefore made FINAL.
Applicant states on page 10 that claims 21-35 are directed toward the elected species.
Claim 29 recites inter alia, “wherein the shape sensor comprises a plurality of position sensors.”  This is directed to the non-elected embodiments of species h-n as seen in FIGS. 9a-j for example.  Therefore claim 29 is withdrawn from consideration.
Claim 31 recites inter alia, “a second sensor placed in a second portion of the elongate body.”  This is directed to the non-elected embodiments of species h-n as seen in FIGS. 9A-J.  therefore claim 31 and all dependent claims thereof is withdrawn from consideration.

Status of Claims
Claim 21-40 are pending, claims 29, 31-34, and 36-40 have been withdrawn from consideration, and claims 21-28, 30, and 35 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2020, 08/28/2020, 05/24/2021, 10/11/2021, 01/03/2022(3), and 03/25/2022, have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-28, 30 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duindam et al. (U.S. 2019/0239723).
With respect to claim 21, Duindam et al. teaches a robotic system, comprising: 
a medical instrument (200) comprising an elongate body (FIG.2A); 
a first sensor comprising a shape sensor (222) placed in or on a first portion of the elongate body (para [0045]); and 
a controller (112/414) configured to: 
direct a command to move the elongate body (para [0029] for example), 
receive sensor data generated from the first sensor, the sensor data comprising information regarding a first measured status comprising a measured shape of the first portion of the elongate body (para [0069]), 
compare the first measured status with a first expected status comprising an expected shape of the first portion of the elongate body expected to be caused by the command (para [0069]); and 
responsive to the first measured status deviating from the first expected status by more than a first associated threshold, determine that the elongate body has buckled (para [0070]).
With respect to claim 22, Duindam et al. teaches the elongate body comprises at least one of a catheter and an endoscope (para [0059]).
With respect to claim 23, Duindam et al. teaches the elongate body comprises a leader (404) and a sheath (408), the leader being telescopically disposed within the sheath (FIG. 4a,b).
With respect to claim 24, Duindam et al. teaches the first portion of the elongate body comprises at least one of: a first region covering a volume near a tip of the leader; a second region covering a portion of the leader in a range from a distal end of a sheath of the elongated body to an edge of the first region; and a third region covering the distal end of the sheath where the leader extends from as well as a portion of the sheath proximal to its distal end (FIG. 2A, 4A).
With respect to claim 25, Duindam et al. teaches the first portion of the elongate body comprises at least one of: a first region covering a volume near an end of the sheath; a second region covering a first portion of the sheath in a range from a first location of the sheath to an edge of the first region; and a third region covering a second portion of the sheath in a range from a second location of the sheath to an edge of the second region, wherein the second location is further from the first region than the second location  (FIG. 2A, 4A).
With respect to claim 26, Duindam et al. teaches the first sensor is coupled to at least one of: a portion of an outer surface of the elongate body; a portion of a wall of the elongate body; a portion of an inner surface of a lumen inside the elongate body; a portion of an inner surface of a conduit inside the elongate body; and a portion of a pull wire of the elongate body (para [0045]).
With respect to claim 27, Duindam et al. teaches the first measured status and the first expected status represent a determination of bending by the elongate body, and wherein responsive to the first measured status deviating from the first expected status more than the first threshold, determining that the elongate body has buckled (para [0069]-[0070]).
With respect to claim 28, Duindam et al. teaches the shape sensor comprises an optical fiber shape sensing sensor (para [0061]).
With respect to claim 30, Duindam et al. teaches  the command comprises command data configured to, when executed by a robotic manipulator coupled to the instrument, control the manipulator to cause the portion of the elongate body to move towards an expected position (para [0028]).
With respect to claim 35, Duindam et al. teaches the controller is further configured to: generate feedback for a user indicating that the elongate body has buckled, wherein generating feedback for the user comprises at least one of: determining one or more modifications to a recommendation to move the elongate body, generating a message indicating that the elongate body has buckled, and generating a warning indicating that the elongate body has bucked; and provide the feedback to the user (para [0069]-[0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795